Oliver, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel that the market values or the prices at the time of exportation to the United States, of the steel line pipe oil well casing and oil well tubing covered by the appeals for reappraisement listed on Schedule A, hereto attached and made a part hereof at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus the cost of all containers and coverings of whatever nature, and all other' costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were as enumerated in said Schedule A, and that there was no higher foreign value.
IT IS FURTHER STIPULATED AND AGREED that these appeals for reappraisement be submitted upon this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the steel line pipe oil-well casing and oil-well tubing here involved, and that such values were as follows:



Judgment will be rendered accordingly.